Citation Nr: 1603606	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  The Veteran died in September 2010; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2015, the Board denied the claims.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2015 decision.  That same month, the Court issued an Order vacating the March 2015 Board decision.  

In March 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.





FINDINGS OF FACT

1.  The Veteran died in September 2010.
 
2.  The Veteran's death certificate lists the immediate cause of death as pneumonia due to (or as a consequence of) dysphagia.  Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause.
 
3.  At the time of his death, service connection was in effect for loss of use of both feet, rated as 100 percent disabling; residuals of a left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent).
 
4.  The competent and probative evidence of record preponderates against a finding that the Veteran's death was caused by a service-connected disability or a disability for which service connection is warranted.
 
5.  At the time of his death, the Veteran had, unfortunately, not been rated totally disabled for 10 continuous years immediately preceding his death; nor was the Veteran rated totally disabled continuously after his discharge from service in April 1955 for a period of not less than 5 years immediately preceding his death. The Veteran was not a former prisoner of war.







CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.312 (2015).
 
2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107, 7104 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.22, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  During her hearing, held in March 2014, she essentially argued that the Veteran's service-connected residuals of left femur fracture, arthritis of the left hip and knee, was a contributory cause of death.  The appellant testified to the following: she began dating the Veteran in 1955 immediately following his separation from service.  At that time he had constant pain in his leg and in other parts of his body, to include inflammation of "joints on all parts of his body."  His symptoms gradually worsened over the years to the point where he could not work, and was bedridden and required a wheelchair.  By 2004, he had an almost complete loss of mobility, which eventually caused him to be unable to clear the secretions from lungs, and led to his pneumonia.  Read broadly, the appellant asserts that his osteoarthritis was indistinguishable from, or otherwise contributed to, his rheumatoid arthritis, which in turn it contributed substantially or materially to the cause of the Veteran's death.  See 38 C.F.R. § 3.312 (2015).  The appellant's representative has argued that an August 2004 VA medical opinion indicates that the Veteran's rheumatoid arthritis, which was a contributory factor to his death, was "complicated by his osteoarthritis."

With regard to the administrative history of the Veteran's disabilities, in August 1957, the RO granted service connection for residuals of fracture of left femur, residuals of laceration of fact, and appendectomy scar.  

During a hearing at the RO, held in November 1974, the Veteran testified that he had been a bricklayer for the past 17 years, and asserted that he had increased left leg arthritis symptoms, to include at the left knee and left hip, that warranted an increased rating.  He stated that he was not arguing that his gout was related to his service-connected left hip disability.  

In a June 1975 decision, the Board denied the Veteran's claim for service connection for "gouty" arthritis.    

In July 1982, the RO recharacterized the Veteran's left lower extremity disability as "residuals, left femur fracture with arthritis of the left hip and left knee."

In November 2004, the RO inter alia granted special monthly compensation based on the loss of use of a foot, and both feet, and granted entitlement to automobile and adaptive equipment.  However, in September 2012, the RO determined that all of its November 2004 actions were based on clear and unmistakable error.  

In October 2010, the appellant filed her claims.  In September 2011, the RO denied the claims.  The appellant appealed, and in March 2015, the Board denied the claims.

The appellant appealed to the Court.  In November 2015, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2015 decision.  That same month, the Court issued an Order vacating the March 2015 Board decision.  Inasmuch as the Joint Motion only takes issue with one aspect of the Board's March 2015 decision, which is addressed infra, and as the remainder of the Board's March 2015 analysis remains applicable, it is largely repeated herein.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014 & Supp. 2015); 38 C.F.R. § 3.5 (2015). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in September 2010.  His death certificate lists the immediate cause of death as: pneumonia due to (or as a consequence of) dysphagia. Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause, providing more evidence against this claim as there are not service connected problems. 

At the time of Veteran's death, service connection was in effect for loss of use of both feet, rated as 100 percent disabling; residuals of left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent). 

The Veteran's service treatment records (STRs) do not show findings, complaints, symptoms or a diagnosis involving any type of arthritis.  A May 1953 report contains a diagnosis of pneumonia.  An October 1953 report indicates a diagnosis of bronchopneumonia, left lower lobe, organism undetermined.  

However, the Veteran's April 1955 separation examination indicates a normal clinical evaluation of the lungs and chest, providing more evidence against this claim.

Post-service records include a June 1957 VA X-ray report, which notes an old fracture of the femur near the junction of the upper and middle third, with firm union, and a medullary pin, as well as a fracture of the greater trochanter with some absorption of bone around the pin, and a negative knee X-ray.  The relevant diagnosis in an associated VA examination report was residuals of fracture of left femur, moderately severe to palpation.  

An October 1974 VA X-ray report notes that there was no significant change in the Veteran's left hip.  The relevant diagnosis in an associated VA examination report was residuals of fracture, left femur, p.o. (postoperative) open reduction.  Other reports, dated that same year, note gout.

A VA hospital report, dated in April 1982, shows that the Veteran underwent removal of a left femoral K-nail.  The diagnoses include early degenerative arthritis of the knees and hips with positive family history.  

Private treatment records from Dr. A.R., dated between January 1998 and 2000, contain assessments that include gouty arthritis, osteoarthritis, and rheumatoid arthritis.  These reports note a "long history" of rheumatoid arthritis and gouty arthritis, a history of rheumatoid arthritis since "his early 20s," and show that the Veteran reported that he had a "service-connected disability from the military because of [an] early diagnosis of rheumatoid arthritis as well."  

An August 2000 report indicates a history of "juvenile" rheumatoid arthritis.  

A December 2000 VA examination report contains impressions of osteoarthritis of the left hip which is exquisitely painful and is secondary to his traumatic injury, and osteoarthritis of the left knee.  

A January 2002 report indicates complaints of increased bilateral knee pain and a history of rheumatoid arthritis since 22 years of age.  

Medicare medical necessity certification statements, dated in June and July 2004, indicate that the Veteran was unable to sit upright due to severe rheumatoid arthritis (RA), and that he had aspiration pneumonia. 

A statement from a nurse at the Tennessee Quality Homecare, L.K., R.N., dated in August 2004,  shows that she states that the Veteran requires home health care for Stage II decubiti to sacrum, is bedbound related to severe RA pain with deformed joints.  She noted that he has a history of aspiration pneumonia. 

In August 2004, the Veteran underwent a VA bones/joints examination at which time he presented with a history of an in-service femur fracture.  The examination report notes the following: the Veteran is on a gurney and has been unable to walk for one year.  The Veteran's knees are in a fused state, in about 40 degrees of flexion, and he is unable to bend his knees whatsoever.   He is at the end-stage of very severe arthritis.  He has involvement of his hips, but the examiner was unable to perform any type of quality hip examination due to the Veteran's state in his gurney.  The Veteran has "severe end-stage rheumatoid arthritis complicated also by osteoarthritis and gout."  He is completely bed-bound.  He is in extreme pain at all times.  He is unable to do anything but lie in bed.  His arthritis is unrelated to his previous fracture back in 1953, and is completely debilitating.  An associated X-ray report for the left hip notes a prior left intermedullary rod, heterotopic ossification about the greater trochanter, mild degenerative changes within the left hip joint space, no bony fracture, and callus formation suggesting a healed prior proximal femoral diaphyseal fracture.  An associated X-ray report for the left knee notes chondrocalcinosis, moderately severe joint space degenerative changes in the medial and lateral compartments, and that there are no acute bony fractures.  Underlying phosphate arthropathy was likely.  

Reports from the Jackson Madison General County Hospital, dated between 2003 and 2009, show that the Veteran received a great deal of treatment for symptoms, conditions, and procedures, that included pneumonia, gastrointestinal bleed, percutaneous endoscopic gastostomy (PEG) tube, hypertension, congestive heart failure, cerebrovascular accident, anemia, and dyspnea .  A June 2004 report shows that the Veteran was referred to a county hospital for treatment of a productive cough.  The physician indicated a long history of deforming arthritis, probably rheumatoid, and a combination of osteoarthritis as well as gout.  The assessment included right lower lobe pneumonia per history, severe deforming arthritis, gout, and osteoarthritis.  Reports, dated in 2006, note a dysfunctional PEG tube, status post replacement, mild gastritis, chronic aspiration by history, and debilitated state.

In a September 2010 letter, the Veteran's treating physician, Dr. A.R., stated the following: the Veteran had difficulty with RA since his original diagnosis at the age of 21.  He was given a "service-connected medical discharge from the Army because of this."  With regard to his joint complaints, he continued to gradually deteriorate through the years.  Prior to his death, the Veteran was immobile for at least 6 years, had been in a wheelchair, and could not stand on his own.  His rheumatoid arthritis affected his heart and he also had a stroke.  He had severe kyphosis because of the arthritis.  He had difficulty sitting upright, and difficulty swallowing.  He was at a chronic risk of aspiration and had to have a feeding tube placed about five years ago.  The appellant had to quit working in 2003 to care for the Veteran 24 hours a day, seven days a week, to include feeding him.  He had difficulty with chronic low-grade aspiration and he had frequent upper respiratory infections because of this.  He was hospitalized for pneumonia several times.  He had oxygen treatment at home and breathing treatments at home when his respiratory status worsened.  He could not cough and clear his secretions.  This was worsened because of the kyphosis that was a result of his rheumatoid arthritis.  This physical condition had been present since at least 1996, when Dr. A.R. first began seeing the Veteran as a patient.  The Veteran's rheumatoid arthritis caused his gradual deterioration and greatly contributed to his death.  These severe symptoms have been present since Dr. A.R. first began seeing the Veteran in 1996.  The Veteran was initially diagnosed around age 21, when he was still in the Army.  He progressed to the point of not being able to walk with a cane or a walker, which he had used for years, in the early 2000s.  He began using a motorized wheelchair in around 2003.  The Veteran had been evaluated for rheumatoid arthritis by VA in the mid-1990s.  By 1999, his mobility and joint damage had reached the point that no disease-modifying drugs were recommended for him.  Dr. A.R. concluded, "I do think that the rheumatoid arthritis, and the functional limitations that it caused, ultimately contributed to his death."    

In November 2011, Dr. A.R. stated the following: the Veteran had "service-connected disability with rheumatoid arthritis," and he suffered from pneumonia in 1953.  He was discharged from service due to problems with his knees and feet.  His rheumatoid arthritis had gradually progressed since that time.  He had difficulty with dysphagia, in part, due to kyphosis, that was related to his arthritis, which caused difficulty with aspiration.  He ultimately required a feeding tube, but still had difficulty with aspiration because he had to sit slumped over most of the time.  He could not lay flat, even to sleep.  He had muscle weakness in his rib cage which caused difficulty clearing secretions.  His RA contributed to the pneumonia from which he died.  

In an August 2012 opinion, a VA physician stated the following: the Veteran has no evidence in his STRs that he had the onset of RA while in the service.  The physician stated that he agreed with the 2004 VA examiner in that the Veteran's end-stage arthritis and associated disability were unrelated to his inservice femur fracture.  Dr. A.R.'s opinion hinges upon the Veteran's age of 21 at the time of his diagnosis, but there is no evidence of a diagnosis of RA in the service.  As such, the Veteran's RA is less likely as not to have begun in service.  The Veteran's femur fracture was related to trauma.  RA and the Veteran's isolated femur fracture are unrelated, in that there is [no] known plausible pathophysiologic mechanism by which a femur fracture could have begun in service.  Furthermore, RA does not confer a significantly increased fracture risk.  The Veteran's femur fracture did not cause his arthritis.  He had RA, and his complications from RA, including debilitating pain, reduced mobility, and kyphosis, ultimately contributed to his death.  The Veteran does not have residuals referable to his history of a femur fracture.  As such, none of the Veteran's service-connected disabilities (i.e., residuals of left femur fracture with arthritis of the left hip and knee, facial scarring, and appendectomy scar) significantly contributed to his death.  His facial scarring, and appendectomy scar, did not result in his demise.

The Board finds that service connection for the cause of the Veteran's death is not warranted. The immediate cause of the Veteran's death as pneumonia due to (or as a consequence of) dysphagia.  Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause.  Here, the Veteran sustained a fractured left femur during service, with no inservice evidence of pneumonia, hypertension, or RA.  Following service, service connection was granted for arthritis of the left hip and left knee, however, there is no competent evidence to show any service-connected disability, to include the Veteran's arthritis of the left hip and left knee, is related to his RA, hypertension, or pneumonia.  In this regard, even the opinions of Dr. A.R., discussed infra, do not assert such a relationship.  

In particular, the Board finds that the August 2012 VA opinion is highly probative evidence against the claim.  The VA physician's opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304(2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although it has not been afforded as much probative value, there is also an August 2004 VA opinion that weighs against the claim.  The preponderance of the evidence is therefore against the claim, overall, and the claim must be denied.  

In reaching this decision, the Board has considered the opinions of Dr. A.R..  However, as an initial matter, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Although the Board may not ignore the opinion of a treating physician, which it has not in this case, it is free to discount the credibility of that physician's statement, so long as the Board provides an adequate report of reasons or bases for that determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In this case, the probative value of Dr. A.R.'s opinions are greatly reduced as they are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history, and as they appear to be, at least in part, based on an inaccurate factual premise, i.e., that the Veteran was "initially diagnosed" with rheumatoid arthritis at the age of 21 (during service), and discharged as a result.   

However, as previously noted, the STRs do not indicate a diagnosis of RA and the Veteran was not service-connected for RA.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  

The Board has also considered the November 2015 Joint Motion, which states that the Board "failed to discuss the August 2004 VA examination report and whether the Veteran's service-connected osteoarthritis aggravated his RA."

The Board finds that service connection is not warranted on this basis.  The August 2004 VA examiner concluded that the Veteran's femur fracture is "unrelated to his current arthritis and his current state of affairs."  Although the August 2012 VA opinion does not specifically include mention the Veteran's service-connected arthritis, his arthritis was part-and-parcel to his femur fracture.  In such cases, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In this case, the August 2012 VA physician addressed the theory of secondary service connection, specifically, he stated that he agreed with the August 2004 VA examiner (who concluded that the Veteran's "femur fracture is unrelated to his current arthritis and his current state of affairs").  The physician further concluded that there is no "known pathophysiologic mechanism by which a femur fracture could cause RA to develop," (clearly addressing the aggravation issue) and that, "None of the Veteran's SC (service-connected) disabilities significantly contributed to his death."  

The Board therefore finds that the language is sufficiently broad in its terms to indicate that the Veteran's arthritis of the left hip and left knee are within the scope of the physician's opinion as to the Veteran's service-connected disabilities.  Accordingly, the claim must be denied.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The appellant clearly believes that the Veteran's rheumatoid arthritis, which contributed to his death, began during service, based on the lay statements and testimony of record.  This is simply not factually correct based on this record.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's rheumatoid arthritis complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, her lay statements and testimony have been reviewed and considered. However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's rheumatoid arthritis and his period of active service.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that rheumatoid arthritis was incurred in or aggravated by service or was related to any service-connected disability.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

1318 Benefits

The appellant is also claiming entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Even if the Veteran's death were not due to a service-connected disability, DIC benefits are payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014 & Supp. 2015).
 
As noted, at the time of the Veteran's death, service connection was established for loss of use of both feet, rated as 100 percent disabling; residuals of left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent). 

The Veteran was rated totally disabled effective from June 22, 2004.

Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.

In view of the foregoing, the Board finds that entitlement to DIC benefits under38 U.S.C.A. § 1318  is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Additionally, the appellant testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disabilities that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim. 

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained. At the hearing and in her substantive appeal, the appellant testified that the Veteran received relevant VA treatment in 1955 from the VA hospital in Nashville, Tennessee shortly after discharge in 1955.  She stated that his treating physician found arthritis and told him that he would confined to a wheelchair "if he lived to be an old man."  However, the appellant was unable to obtain those records.  Even though those treatment records may indicate a diagnosis of arthritis, there is no suggestion that these records would support a finding that the Veteran's rheumatoid arthritis, which contributed to his death, was related to his service.  Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

Next, a relevant a VA opinion was obtained in August 2012.  The Board finds that the opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and Indemnity Compensation under 38 U.S.C. 1318 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


